Exhibit 99.1: Pro Forma Financial Information On December 31, 2008, the board of directors of American International Industries, Inc. ("Company") approved the deconsolidation of Hammonds Industries, Inc. (“Hammonds”) from the Company. The unaudited pro forma consolidated balance sheet as of September 30, 2008 and the statement of operations for the nine months ended September 30, 2008 assume the deconsolidation occurred on September 30, 2008. The unaudited pro forma financial statementspresented herein are for illustrative purposes and are not designed to represent, and do not represent, what the financial position or operating results would have been had the deconsolidation been completed as of September 30, 2008, norare theyintended to project our future financial position or results of operations. AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Pro Forma Consolidated Balance Sheet (Unaudited) September 30, 2008 (As Reported) Elimination of Hammonds Industries, Inc. Pro Forma without Hammonds Industries, Inc. Assets Current assets: Cash and cash equivalents $ 3,630,761 $ (103,657 ) $ 3,527,104 Certificate of deposit 3,975,000 - 3,975,000 Trading securities 2,615,358 2,009,546 4,624,904 Accounts receivable, less allowance for doubtful accounts 9,466,052 (1,010,809 ) 8,455,243 Current portion of notes receivable 4,463,843 773,063 5,236,906 Accounts and notes receivable from related parties 31,606 - 31,606 Inventories 5,778,185 (2,090,270 ) 3,687,915 Real estate held for sale 1,909,066 - 1,909,066 Deposits forpipe inventorypurchases 1,748,601 - 1,748,601 Drilling rigs held for sale 1,734 - 1,734 Prepaid expenses and other current assets 452,336 (85,637 ) 366,699 Total current assets 34,072,542 (507,764 ) 33,564,778 Long-term notes receivable, less current portion 133,181 - 133,181 Investment in Las Vegas Premium Gold Products 250,000 - 250,000 Property and equipment, net of accumulateddepreciation and amortization 4,718,625 (1,362,979 ) 3,355,646 Goodwill 674,539 - 674,539 Patents and trademarks, net of amortization 5,014,719 (5,014,719 ) - Other assets 145,414 (101,486 ) 43,928 Total assets $ 45,009,020 $ (6,986,948 ) $ 38,022,072 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 7,023,247 $ (2,243,796 ) $ 4,779,451 Margin loans from financial institutions 1,319,112 - 1,319,112 Short-term notes payable 1,917,015 (310,999 ) 1,606,016 Property dividend payable 654,364 (654,364 ) - Current installments of long-term capital lease obligations 67,762 (67,762 ) - Current installments of long-term debt 3,016,638 (60,530 ) 2,956,108 Total current liabilities 13,998,138 (3,337,451 ) 10,660,687 Long-term debt, less current installments 9,360,247 (2,615,379 ) 6,744,868 Long-term capital lease obligations, less current installments 242,748 (242,748 ) - Deferred tax liability 156,535 (156,535 ) - Minority interest 2,217,756 - 2,217,756 Total liabilities 25,975,424 (6,352,113 ) 19,623,311 Commitments and contingencies - - - Stockholders' equity: Preferred stock, $0.001 par value, 1,000,000 authorized: none issued - - - Common stock, $0.001 par value, 50,000,000 authorized: 8,702,031and 7,107,842 shares issued, respectively 8,651,697 and7,070,480 shares outstanding, respectively 8,702 - 8,702 Additional paid-in capital - common stock 47,091,679 (13,902,267 ) 33,189,412 Accumulated deficit (27,852,097 ) 13,267,432 (14,584,665 ) Less treasury stock, at cost 50,334 and 37,362shares, respectively (214,688 ) - (214,688 ) Total stockholders' equity 19,033,596 (634,835 ) 18,398,761 Total liabilities and stockholders' equity $ 45,009,020 $ (6,986,948 ) $ 38,022,072 The accompanying notes are an integral part of these unauditedpro forma consolidated financial statements AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Pro Forma Consolidated Statement of Operations (Unaudited) Nine Months Ended September 30, 2008 (As Reported) Elimination of Hammonds Industries, Inc. Pro Forma without Hammonds Industries, Inc. Revenues $ 28,844,385 $ (6,428,157 ) $ 22,416,228 Costs and expenses: Cost of sales 19,093,309 (5,149,527 ) 13,943,782 Selling, general and administrative 11,759,281 (3,487,746 ) 8,271,535 Total operating expenses 30,852,590 (8,637,273 ) 22,215,317 Operating profit (loss) (2,008,205 ) 2,209,116 200,911 Other income (expenses): Interest and dividend income 464,732 59,910 524,642 Gain on property dividend distribution 2,945,133 1,980,498 4,925,631 Delta lawsuit settlement (1,450,000 ) - (1,450,000 ) Realized gains (losses) on investments (20,447 ) 100,000 79,553 Unrealized gains (losses) on trading securities (4,160,535 ) (71,686 ) (4,232,221 ) Interest expense (780,298 ) 165,033 (615,265 ) Texas Emissions Reduction Plan Grant 57,589 - 57,589 Other income (expense) 49,616 29,571 79,187 Total other income (expenses) (2,894,210 ) 2,263,326 (630,884 ) Netloss before income tax (4,902,415 ) 4,472,442 (429,973 ) Income tax expense (benefit) (50,476 ) 19,987 (30,489 ) Net loss before minority interest and discontinued operations (4,851,939 ) 4,452,455 (399,484 ) Minority interest (189,909 ) - (189,909 ) Net loss from continuing operations (5,041,848 ) 4,452,455 (589,393 ) Discontinued operations - 11,298,515 11,298,515 Net income (loss) (5,041,848 ) 15,750,970 10,709,122 Preferred dividends of subsidiary (165,000 ) 165,000 - Net loss applicable to common shareholders $ (5,206,848 ) $ 15,915,970 $ 10,709,122 Net income (loss) per common share - basic and diluted: Continuing operations $ (0.69 ) $ (0.08 ) Discontinued operations - 1.50 Total $ (0.69 ) $ 1.42 Weighted average common shares - basic and diluted 7,546,963 7,546,963 The accompanying notes are an integral part of these unaudited pro forma consolidated financial statements. AMERICAN INTERNATIONAL INDUSTRIES, INC. Notes to Unaudited Pro Forma Consolidated
